Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, directed to claims 1-10 in the reply filed on 8/3/2020 is acknowledged.
Claims 11-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2020.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Valiulis et al (US publication no. 2014/0197953) in view of Hatchmann et al (US Patent no. 7,768,399).  Valiulis discloses a display management system  (11, figure 2) comprising: a support structure having an upper rail (16, figure 2) coupled to a lower rail (18, figure 2) at a first end (where mounting assembly 15 is attached), wherein the rotatably coupled to the electronic unit 17 is a label holder 24) when the label holder is moved from the closed position to the open position; an annunciator device ((¶0040: The theft deterrent system further includes an embodiment of a signal receiver unit 50, such as, in one embodiment, an audible alarm receiver unit and an output receiving device 60, such as, in one embodiment, a computer); a control module in operative communication with the label holder rotation sensor device and the annunciator device holder (e.g. ¶0008: The sensor is configured to sense actuation of the label holder between the first configuration and the second configuration; and Fig. 1, elms. 50, 52 and 60; and ¶0046: In one embodiment, the output receiving device 60 may be a computer, a pager, a cellular telephone, a public address system, a memory, a camera, a video camera, or any other device capable of receiving a signal 52. The receiving device 60 may be networked with other receiving devices located on or off site, or may be a stand alone unit located on or off site relative to a retail establishment ) , comprising a non-transitory computer-readable medium comprising computer-The theft deterrent system further includes an embodiment of a signal receiver unit 50, such as, in one embodiment, an audible alarm receiver unit and an output receiving device 60, such as, in one embodiment, a computer” and e.g. ¶0008: “The sensor is configured to sense actuation of the label holder between the first configuration and the second configuration”;  and wherein the control module communicates with the label holder rotation sensor device and the annunciator device using wireless communication (52, figure 1) and wherein the control module comprises a router device (50, Fig. 1 and ¶0046: “In one embodiment, the output receiving device 60 may be a computer, a pager, a cellular telephone, a public address system, a memory, a camera, a video camera, or any other device capable of receiving a signal 52. The receiving device 60 may be networked with other receiving devices located on or off site, or may be a stand alone unit located on or off site relative to a retail establishment”). 
However, Valiulis does not disclose an arm structure coupled to the back surface of the display plate, wherein the arm structure is configured to prevent more than one product from being added to, or removed from, the lower rail each time the label holder is pivoted from the closed position to the open position.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Valiulis et al (US publication no. 2014/0197953) in view of Hatchmann et al (US Patent no. 7,768,399) as applied to claim 1 above, and further in view of Studnicki et al (US Publication no. 2005/0195081).  Valiulis discloses a display management comprising all the claimed features of applicant’s device as discussed above.   Valiulis further teaches the sensor may be motion sensors, inductive sensors, capacitive sensors, optical sensors, piezo electric sensors, or other type of sensor known in the art for determining when merchandise is removed from a retail display device 10 or when a retail display device 10 is actuated to allow removal of merchandise (See ¶0042); yet Valiulis is silent to wherein the sensor is an accelerometer.
Studnicki however discloses in his asset tag embodiment of a sensor for event detection a sensor that is removably or permanently associable with an asset function[ing] to track physical properties of the associated asset such as location, motion, tilting, changes in temperature, breakage, or the like( See ¶0045), wherein the event detection of the sensor is an acceleration (e.g. ¶0060: This association may be either permanent, such as by adhesive or the like, or removable, such as placement, attachment by hook and loop fasteners, or the like. When a transient event, such as motion, tilting, acceleration, temperature change, breakage, button press or the like occurs, the tag 10 detects the transient event and reports the transient event to a remote receiver through the event detection and reporting circuitry 50).  It would have been obvious to one of ordinary skill in the art of merchandise dispensing to modify the sensor to embrace an accelerometer to refine monitoring of user activities to prevent unwanted or fraudulent dispensing of a product (see Valiulis Background).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate various display management systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc